Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alan B. Fabian appeals from the district court’s order upholding the bankruptcy court’s determination that Fabian’s debt to Strategic Partners International, Inc., is nondischargeable in bankruptcy. Our review of the record and the arguments of the parties discloses no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Fabian v. Guttman, Nos. 1:11-cv-03155-WMN; 99-00443, 475 B.R. 463 (D.Md. July 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.